Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2022

                                      No. 04-22-00787-CV

                           IN THE INTEREST OF Z.R.M., a Child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-01812
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due November 28, 2022, but was not filed.
Accordingly, we ORDER the court reporter to file the reporter’s record by December 12, 2022.
See TEX. R. APP. P. 35.3(c).

       Entered on this 1st day of December 2022.

                                                                PER CURIAM


Attested to: _______________________________
               MICHAEL A. CRUZ,
               Clerk of Court